Citation Nr: 0524352	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  97-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents Educational Assistance benefits 
pursuant to Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from November 1942 to 
February 1946.  His personnel records show that he served as 
an infantry sergeant in the European Theater of Operations 
during World War II and was decorated with the Combat 
Infantryman Badge and the Purple Heart Medal with 3 Oak Leaf 
Clusters.  The appellant in this appeal is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims of 
entitlement to service connection for the veteran's cause of 
death and entitlement to Dependents Educational Assistance 
(DEA) benefits pursuant to Chapter 35, Title 38, United 
States Code.


FINDINGS OF FACT

1.  The veteran developed an addiction to nicotine during 
active duty.

2.  The veteran died in March 1996 from metastatic carcinoma 
of the lung associated with his lifelong history of cigarette 
smoking due to his nicotine addiction.  

3.  The appellant filed her claim of entitlement to service 
connection for the veteran's cause of death due to nicotine 
addiction in April 1996.


CONCLUSIONS OF LAW

1.  A disability of service origin caused, or materially and 
substantially contributed to the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2004).

2.  The requirements for eligibility for Dependents 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have been met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  Because the claims 
on appeal are being granted in full, the notification and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 are deemed to have been fully satisfied.

(a.)  Entitlement to service connection for the veteran's 
cause of death.

The veteran's official death certificate shows that he died 
from metastatic lung cancer in March 1996.  His service 
medical records note that in 1945 he reported that he smoked 
cigarettes at a consumption rate of 1 to 2 packs per day.  
However, the records do not show onset of lung cancer during 
his period of active duty and his post-service medical 
records does not show lung cancer that was manifested to a 
compensable degree within one year following his honorable 
discharge from service in February 1946.  The veteran's lung 
cancer was first diagnosed during VA hospitalization for 
complaints of chest pain in August 1995.  He died 
approximately seven months after the initial diagnosis.

The veteran's surviving spouse presented written and oral 
testimony to the RO and the Board attesting that the veteran 
was not a habitual smoker until he entered active military 
service in late 1942 where, at age 24, he developed a 
cigarette smoking habit which remained continuous from 
military service until approximately 1981, when he quite 
smoking.  She contended that the veteran's terminal case of 
lung cancer was the result of his many years of smoking and 
that because this smoking habit was acquired in service and 
was, in fact, a habit that was actively encouraged by the 
military to be adopted by its soldiers, his cause of death by 
lung cancer should be service-connected.

In an April 2005 nexus opinion, a VA physician reviewed the 
relevant medical history contained within the late veteran's 
claims folder and concluded, in pertinent part, that the 
accounts presented by the veteran's surviving spouse and the 
veteran's own service and post-service medical records 
indicated that he developed a lifelong addiction to nicotine 
during his period of active service.  The physician opined 
that the veteran became a nicotine addict within a few weeks 
to a few months following the onset of his smoking habit in 
1942.  Although the veteran started smoking cigarettes at a 
consumption rate of a pack or more per day in service, his 
nicotine use that was specific to his period of active duty 
from November 1942 to February 1946 was less likely the cause 
of his development of lung cancer many years later.  The 
physician stated that it was the veteran's long period of 
nicotine use over the decades following his discharge from 
service, from 1946 to 1981, that was the more likely cause of 
his lung cancer.  The examiner ruled out any relationship 
between the veteran's death due to lung cancer and the 
physical disabilities for which he was awarded service 
connection at the time of his death.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a) (2004).  Moreover, in the case of lung cancer, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In February 1993, VA's Office of The General Counsel issued a 
precedential opinion that clarified when compensation 
benefits may be awarded based upon in-service tobacco use.  
The opinion held that direct service connection may be 
granted if the evidence shows injury or disability resulting 
from tobacco use in service.  See VAOPGCPREC 2-93, 58 Fed. 
Reg. 42756 (1993).  

In May 1997, VA's Office of The General Counsel issued an 
additional opinion that further clarified when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  The 
Office of The General Counsel indicated that secondary 
service connection may be granted under 38 C.F.R. § 3.310 if 
the following three questions could be answered 
affirmatively: (1) may nicotine dependence be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) did the veteran acquire a dependence on 
nicotine in service; and (3) may that dependence be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran?  

VA's Office of The General Counsel has held that nicotine 
dependence may be considered a disease for compensation 
purposes.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  
However, the determination of whether a veteran is dependent 
on nicotine is a medical issue.  This opinion also held that 
with regard to proximate causation, if it is determined that 
as a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.

During the course of this appeal, legislation was enacted 
that prohibited awarding service connection for a disability 
or death on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her period of service.  38 U.S.C.A. § 1103 
(West 2002).  This statute, however, applies only to claims 
filed after June 9, 1998.  In the present case, the appellant 
filed her claim for VA compensation for the veteran's cause 
of death from lung cancer due to nicotine dependence in April 
1996, prior to the date on which the prohibiting legislation 
was implemented.

The facts of this case are very straightforward.  The VA 
physician who reviewed the veteran's medical history 
determined that he developed an addiction to nicotine during 
his period of active duty and that the veteran's death in 
March 1996 from lung cancer was the result of his post-
service lifelong cigarette smoking habit, from 1946 to 1981, 
that was due to his service-acquired nicotine addiction.  In 
view of this nexus opinion and the absence of any objective 
medical evidence of a supervening nonservice-related cause of 
the veteran's terminal lung cancer, the Board concludes that 
an award of service connection is warranted for the veteran's 
cause of death.  The appellant's claim is granted.

(b.)  Entitlement to Dependents Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code.

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1)(B); 38 
C.F.R. § 21.3021(a)(2).

Pursuant to the favorable determination of the Board in this 
appellate decision with respect to the claim of entitlement 
to service connection for the veteran's cause of death, the 
appellant has met the basic requirements for educational 
assistance under the provisions of Chapter 35.  Accordingly, 
the Board finds that the appellant has met the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35.  


ORDER

Service connection for the veteran's cause of death due to 
lung cancer is granted.

The claim of entitlement to Dependents Educational Assistance 
benefits pursuant to Chapter 35, Title 38, United States Code 
is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


